DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Arguments
Applicant’s arguments, see Pgs. 5-6, filed 09/15/2021, with respect to the 35 USC 112(f) interpretation have been fully considered but are not persuasive.
Applicant argues that the claim limitations “an occupant monitoring device (11) configured to monitor” and “an external recognition device (6) configured to acquire information” do not recite the term “means” or “step”, thereby triggering the rebuttable presumption that 112(f) interpretation does not apply. The Examiner respectfully disagrees. Referring to MPEP 2181, “a claim element that does not include the term “means” or “step” triggers a rebuttable presumption that 35 U.S.C. 112(f) does not apply. When the claim limitation does not use the term “means”, examiners should determine whether the presumption that 35 U.S.C. 112(f) does not apply is overcome. The presumption may be overcome if the claim limitation uses a generic placeholder (a term that is simply a substitute for the term “means”)…” MPEP 2181 notes that non-structural generic placeholders that may invoke 35 USC 112(f) include (but are not limited to): “mechanism for”, “module for”, “device for”, and “unit for”. The Examiner notes that there is no fixed list of generic placeholders that always result in 35 USC 112(f) interpretation, and likewise there is no fixed list of words that always avoid 35 USC 112(f) interpretation. Every case will turn on its own unique set of facts. 
As discussed in the previous office action on Pgs. 2-4, it is acknowledged that the application includes one or more claim limitations that do not use the word “means” but nonetheless recite a generic configured to’, and the functional language is ‘monitor…’. Sufficient structure to perform the recited function and the generic placeholder is not recited, and is therefore interpreted under 35 USC 112(f) through support in the specification in at least Pg. 11 line 21 – Pg. 12 line 12. With respect to the “external recognition device (6) configured to acquire information”, the generic placeholder term is ‘external recognition device (6) configured to’, and the functional language is ‘acquire information…’ Sufficient structure to perform the recited function and the generic placeholder is not recited, and is therefore interpreted under 35 USC 112(f) through support in the specification in at least Pg. 8 lines 15-21.
Therefore, the rebuttable presumption is overcome for the claim limitations “an occupant monitoring device (11) configured to monitor” and “an external recognition device (6) configured to acquire information”. Accordingly, the 35 USC 112(f) interpretation is upheld.
Applicant’s arguments, see Pgs. 6-7, filed 09/15/2021, with respect to the 35 USC 103 rejection of claims 1-7 have been fully considered and are persuasive.  
As discussed in the previous office action on Pgs. 10-11, dependent claim 2 includes allowable subject matter. The Examiner acknowledges the substantial incorporation of the allowable subject matter of claim 2 into independent claim 1 and the cancellation of claim 2. Therefore, claim 1 now includes allowable subject matter. 
Accordingly, the 35 USC 103 rejection of claim 1 has been withdrawn. Claims 3-7 are dependent upon independent claim 1 and therefore inherit the limitations of claim 1. The 35 USC 103 rejection of claims 3-7 has been withdrawn under similar reasoning to claim 1.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 1, “an occupant monitoring device (11) configured to monitor…”
Support for this limitation is found in the specification (Pg. 11 line 21 – Pg. 12 line 12): “The occupant monitoring device 11 includes, for example, an internal camera 26 that images an occupant sitting on a seat in the vehicle cabin, and a grip sensor 27 provided on the steering wheel. The internal camera 26 is a digital camera using a solid-state imaging device such as a CCD and a CMOS… The grip sensor 27 may be formed of a capacitance sensor or a piezoelectric device provided on the steering wheel…”
In claim 1, “an external environment recognition device (6) configured to acquire information…”	
Support for this limitation is found in the specification (Pg. 8 lines 15-22): “The externa l recognition device 6 is a device that detects objects located outside of the vehicle. The external environment recognition device 6 may include a sensor that captures electromagnetic waves or light from around the vehicle to detect objects outside of the vehicle, and may consist of a radar 17, a lidar 18, an external camera 19, or a combination of these.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 includes the limitations “a driving resuming ratio indicating a possibility of the driver resuming driving the vehicle after the stop process has been initiated according to the result of monitoring the driver by the occupant monitoring device” and “[determining] the stop area by comparing the driving resuming ratio with a prescribed driving resuming ratio threshold”. As discussed in the previous office action, neither Miura et al. (US 2019/0039617 A1) nor Barth et al. (US 2011/0093168 A1), individually or in combination, teach, in combination with the other claimed elements, the above-described driving resuming ratio. Additional search proved unfruitful, yielding no results which outright teach or suggest this limitation. Bonarens et al. (US 2017/0327111 A1) teaches a driver assistance system including ([0005]) "…a processing unit configured to assess the traffic environment for the existence of a hazard and plan a route in order to avoid or at least minimize the danger to the vehicle. The processing unit is further configured to predict a driver's potential steering intervention reaction to the danger, and select a route which is compatible with that steering intervention." However, the implementation of Bonarens is directed towards the selection of a route rather than a stop area. While the Examiner notes that a route to a stop area may satisfy this claim limitation, Bonarens still does not teach an indication of a possibility of the driver resuming driving the vehicle; rather, Bonarens teaches an indication of a particular intervention reaction (i.e., predicting the kind/type of reaction) to a sensed hazard. Regarding the determination of the stop area, Van Wiemeersch et al. (US 2020/0133259 A1) teaches intermittent delay mitigation for remote vehicle operation, including ([0024]) "For example, when the touch screen of the remote device fails, wireless communication fails, or the user stops providing continuous motion, the vehicle ordinarily is required to stop within a certain distance. The distance it takes the vehicle to stop from the instant the user ceases continuous input (or communication fails) is a function of the vehicle speed and delays between the user input and the stopping system." Here, Van Wiemeersch teaches the selection of a stop area based on an indication of whether or not a user continues or fails to provide input. However, like Bonarens, Van Wiemeersch fails to outright teach a selection of the stop area based on an indication of a possibility of the driver resuming driving the vehicle. Even further, it is the opinion of the Examiner that a modification of Bonarens and Van Wiemeersch to resolve this deficiency would amount to impermissible hindsight, as the nature of the indication of Bonarens and the indication of Van Wiemeersch differ too greatly to allow for an obvious modification. Therefore, due to at least the above-described reasons, claim 1 is considered to be allowable.
Regarding dependent claims 3-7, these claims are dependent upon claim 1 and thus inherit the limitations of claim 1. Accordingly, dependent claims 3-7 are considered to be allowable for similar reasons to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ho et al. (US 2017/0090480 A1) teaches an autonomous vehicle operated with safety augmentations, including the selection of a stop area involving a lower risk than at least one other available stop areas by computing a risk involved in traveling to each available stop area (see at least [0176]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK T GLENN III whose telephone number is (571)272-5078.  The examiner can normally be reached on M-F 7:30AM - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.T.G./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669